            Case 3:20-cr-30018-MGM Document 49 Filed 08/03/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
                                                            Crim. No. 20-CR-30018-KAR
                        Plaintiff,

       v.

JOHN MICHAEL RATHBUN,

                       Defendants.


                                      JOINT STATUS REPORT

       The United States of America, by Andrew E. Lelling, United States Attorney for the

District of Massachusetts and Assistant United States Attorney Steven H. Breslow (the

“Government”), and defendant John Michael Rathbun (“Rathbun”), by his counsel Timothy

Watkins hereby file the instant Status Report pursuant to Local Rule 116.5.

       1.       On April 15, 2020, the defendant was arrested and charged by Complaint with arson

in violation of 18 U.S.C. §§ 844(d) and (i). (D.1). The defendant is detained. (D.12-13).

       2.       On June 23, 2020, the Grand Jury indicted the defendant with two counts: 18 U.S.C.

§§ 844(d) and 2 (Attempt to Transport and Receive, and Transportation and Receipt of, an

Explosive; Aiding and Abetting) and 18 U.S.C. §§ 844(i) and 2 (Attempt to Damage and Destroy

Buildings, Vehicles, and Real and Personal Property by Fire and Explosive; Aiding and Abetting).

(D.34). On June 29, 2020, the Court held the defendant’s arraignment and set a final status

conference for July 16, 2020.        (D.40).   Following the Government’s assented-to motions to

continue the status conference, the Court scheduled the defendant’s final status conference for

August 3, 2020. (D. 42, 45, 48). The defense has opted out of automatic discovery.

       3.       From April 15, 2020 through the present, the Government has provided substantial

Rule 16 discovery to the defense, including but not limited to:
            Case 3:20-cr-30018-MGM Document 49 Filed 08/03/20 Page 2 of 4



                 a.     Various written and oral statements of the defendant;

                 b.     Applications, affidavits, warrants, and returns for search warrants in Docket

                 Nos. 20-mj-3060-KAR, 20-mj-3063-KAR, 20-mj-3069-KAR, 20-mj-3070-KAR,

                 20-mj-3075-KAR to 20-mj-3081-KAR, 20-mj-3082-KAR, and 20-mj-3096-KAR

                 to 20-mj-3097-KAR; 1

                 c.     Responses to those search warrants, if available;

                 d.     Various materials related to the discovery of the incendiary device on April

                 2, 2020, including reports, photographs, dispatch records, and dashcam footage

                 from the Longmeadow Police Department;

                 e.     Reports of scientific tests and examinations; and

                 f.     Grand jury subpoena responses, exhibits, and testimony.

       4.        The Government is expecting to provide other materials to the defense, including

the following:

                 a.     A second forensic examination of the defendant’s iPhone, pursuant to a

                 search warrant in 20-mj-3069-KAR, which the Government has not yet received;

                 b.     A forensic extraction of a laptop computer seized pursuant to the search

                 warrant in 20-mj-3060-KAR, for which the Government requires a hard drive from

                 the defense;



1
  The Government is declining to produce the following material, due to the ongoing nature of the
investigation into another individual and another offense committed by the defendant: (1) in 20-
mj-3075-KAR to 20-mj-3081-KAR, the search warrant paperwork (and Facebook’s response) has
been redacted to omit information relating to one Facebook account (belonging to another
individual) for which a warrant was obtained, due to the ongoing nature of the Government’s
investigation into other offenses; and (2) in 20-mj-3096-KAR to 20-mj-3097-KAR, the search
warrant paperwork has been redacted to omit information relating to another other offense, due to
the ongoing nature of the Government’s investigation into this offense.
               Case 3:20-cr-30018-MGM Document 49 Filed 08/03/20 Page 3 of 4



                   c.      The response of a social media platform seized pursuant to a search warrant

                   in 20-mj-3060-KAR, for which the Government requires a hard drive from the

                   defense;

                   d.      The Government has not yet completed its review of approximately113 FBI

                   report, some of which are likely to be disclosed to the defense;

                   e.      The Government has not yet received responses from Facebook for fourteen

                   accounts in 20-mj-3096-KAR.

          5.       The Government is finalizing a Rule 16 discovery letter to formalize its

comprehensive production, which the Government will be providing in digital and bates-labeled

format.        The Government expect to complete that process by approximately August 14, 2020.

The Government submits that various items identified as subjects for the Interim Status Conference

in L.R. 116.5(b) have not yet been addressed by the parties in Court, including items (1), (2), (3),

(5), (6), and (7), although the parties have informally discussed some of these items, including the

defense of alibi. The Government therefore requests that the Court continue the Final Status

Conference to on or after August 24, 2020.

          6.       Regarding the items identified as subjects for the Final Status Conference in L.R.

116.5(c)

                   a.      The defense does not request a Rule 11 hearing.

                   b.      The defense seeks a pretrial conference before the District Judge to schedule

                   pre-trial motions and a trial date.

                   c.      The Government submits that, as set forth above, it has not produced all of

                   the discovery it intends to produce, and the defense has not provided any discovery

                   to the Government.
           Case 3:20-cr-30018-MGM Document 49 Filed 08/03/20 Page 4 of 4



                d.     No Fed. R. Crim. Pro. 12(b) motions are anticipated.

                e.     The Governments submits that the period from April 15, 2020 through the

                date of the next status conference should be excluded from the Speedy Trial Clock. 2

                The defense opposes this request. In the defendant’s view, none of the time since

                the defendant’s arraignment in this matter is excludable from operation of the

                Speedy Trial Act.

                f.     The Government expects that a trial on the Indictment will last

                approximately two weeks.

                                                      Respectfully submitted,

                                                               ANDREW E. LELLING
                                                               United States Attorney


                                                      By:      /s/ Steven H. Breslow
                                                               STEVEN H. BRESLOW
                                                               (NY2915247)
                                                               Assistant U.S. Attorney
                                                               300 State Street, Suite 230
                                                               Springfield, MA 01105
                                                               413-785-0330
                                                               steve.breslow@usdoj.gov

Dated: August 1, 2020

                                      Certificate of Service

        I hereby certify that this document filed under seal will be sent by e-mail to the registered
participants as identified on the Notice of Electronic Filing.

                                              By:     /s/ Steven H. Breslow
                                                      STEVEN H. BRESLOW
                                                      Assistant U.S. Attorney




2
    The Government will be filing such a motion.
